         Case 3:18-cv-01050-MPS Document 18 Filed 12/26/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


MALIBU MEDIA, LLC,
                                                    Civil Action No. 3:18-cv-01050-MPS
                      Plaintiff,

v.

JOHN DOE subscriber assigned IP address
98.191.61.76

                      Defendant.


                        PLAINTIFF’S NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE, Plaintiff, Malibu Media, LLC, has settled this matter with

Defendant, John Doe subscriber assigned IP address 98.191.61.76 (“Defendant”) through his

counsel, Robert Cashman. Upon satisfaction of the terms of the parties’ settlement agreement, to

which Defendant still has executor obligations, Plaintiff will dismiss Defendant from this action

with prejudice.

       Dated: December 26, 2018                     Respectfully Submitted,


                                                    By: /s/ Kevin T. Conway, Esq.
                                                    Kevin T. Conway, Esq. (30364)
                                                    664 Chestnut Ridge Road
                                                    Spring Valley, NY 10977-6201
                                                    T: (845) 352-0206
                                                    F: (845) 352-0481
                                                    Email: ktcmalibu@gmail.com
                                                    Attorney for Plaintiff




                                               1
         Case 3:18-cv-01050-MPS Document 18 Filed 12/26/18 Page 2 of 2



                                   CERTIFICATE OF SERVICE

       I hereby certify that on December 26, 2018, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system

                                                   By: /s/ Kevin T. Conway, Esq.
                                                   Kevin T. Conway, Esq.




                                               2
